Citation Nr: 1717130	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include bursitis, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

4.  Entitlement to an initial compensable rating for a left leg contusion.

5.  Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus.

6.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease, lumbar spine.

7.  Entitlement to a total disability rating based in individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served in the Army from October 1962 to April 1964, October 1967, and from October 1976 to January 1977.  He served in the Army National Guard in September 1963, August 1964, and from April 1968 to August 1968.
	
These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, a May 2012 rating decision from the RO in Montgomery, Alabama, and a June 2016 rating decision from the RO in Montgomery, Alabama.  Jurisdiction of these matters is currently with the RO in Montgomery, Alabama.

In September 2011, the Veteran testified at a video conference hearing addressing his claims of entitlement to service connection for a right hip disability, lumbar and cervical disabilities, diabetes mellitus, and TDIU.  A transcript of that hearing has been associated with the claims file.  The Veteran's representative waived a hearing for the Veteran's claims of entitlement to initial increased ratings for his leg contusion, hallux valgus, and degenerative joint disease of the lumbar spine.

The issues of the Veteran's right hip disability, lumbar and cervical disabilities, diabetes mellitus, and TDIU were previously before the Board in December 2011 at which time they were remanded for additional development.  The Veteran's appeal was returned to the Board in July 2013 for further review.  At that time, the Board denied the claim for service connection for diabetes mellitus and remanded the remaining issues for further evidentiary development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court vacated the portion of the July 2013 Board decision that denied the claim for service connection for diabetes mellitus and remanded the case to the Board for further proceedings consistent with a March 2014 Joint Motion for Partial Remand.

In September 2014, the Board remanded those issues for further evidentiary development.  In June 2016, the RO granted service connection for a degenerative joint disease of the lumbar spine with a 20 percent rating, and left foot hallux valgus with a 10 percent rating.  The Veteran's representative filed a Notice of Disagreement in October 2016 with respect to the initial ratings for these issues.

The Veteran's cervical spine, left leg, diabetes mellitus and cervical spine disability and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right hip bursitis had its onset in service.

2.  The Veteran's left foot hallux valgus manifests with pain upon standing and walking.  There has been no surgical resection of the foot; the symptoms of the Veteran's left foot hallux have presented, at most, as moderate.

3.  The Veteran's left leg contusion is manifested by painful left knee motion.

4.  Considering the Veteran's pain and corresponding functional impairment, his low back disability, including during flare-ups, most closely approximates limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  Left hip arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The requirements for an initial evaluation in excess of 10 percent for left foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.71a; DC 5280 - 5284.

3.  The criteria for a 10 percent rating for residuals of a left leg contusion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a DC 5023 (2016).

4.  The criteria for a 40 percent rating for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a DC 5235-43 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309 (a) for diabetes mellitus if the condition manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within one year after discharge from active duty.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additionally, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran contends that he is entitled to service connection for a right hip disability, to include bursitis.  

The Veteran suffers from right hip arthritis as diagnosed in a January 2012 VA examination, and has a history of chronic bursitis of the right hip.  During active duty service, the Veteran had two parachute jumps that resulted in injury.  The first incident in August 1964 involved the Veteran becoming tangled with a teammate during a jump that caused severe contusions to his left leg and knee.  In October 1976, the Veteran injured his left foot while parachuting during training.  The Veteran testified that on at least two other occasions, he suffered hard landings on his backside after jumps that caused a loss of consciousness on one occasion.  The Veteran has since stated that he suffered from right hip pain after parachute jumps, including after the two hard landings.  He submitted one lay statement from a member of his unit attesting to hip problems following jumps in service, though the servicemember acknowledges that he did not see the jumps that resulted in injury, but saw the Veteran on crutches after the accident.  The servicemember also spoke to witnessing continued foot, leg, hip, back and neck problems after those jumps.

The service treatment records are silent as to hip injuries during active duty.  Private treatment records indicate that the Veteran started complaining of hip pain around July 2006.  A subsequent Magnetic Resonance Imaging (MRI) of the right hip was normal with no indication of damage or injury as assessed by his private physician.  A February 2007 progress report from the Veteran's private physical therapy notes decreased bilateral hip range of motion, though he did not complain of hip pain.  

A December 2006 VA examination found chronic bursitis of the right hip with an otherwise unremarkable examination of the pelvis.  The examination showed some limited range of motion, but an otherwise normal hip joint.  There was no further loss of range of motion due to pain, weakness, fatigue, or incoordination following repetition during the exam.  Imaging of the hip found no acute fracture or dislocation.  There was a mild superior hip joint space narrowing with sacroiliac and pubic symphysis degenerative changes in the osseous lesion seen.  Overall, the examiner found mild hip joint space narrowing and an otherwise unremarkable right hip.  The examiner concluded that the Veteran's hip condition was not a consequence of his service-connected foot injury.

In a January 2012 VA examination, the Veteran was diagnosed with right hip arthritis.  The examiner noted limits in the Veteran's range of motion, and found degenerative or traumatic arthritis in the imaging studies of the hip.  The imaging showed stable and minimal degenerative change of the right hip with no acute fractures or dislocation or osteonecrosis.  The examiner opined that the Veteran's right hip arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and most likely due to aging and morbid obesity.

An April 2016 VA examination concluded that the Veteran's right hip pain was less likely than not incurred as a result of his active duty service.  The examiner relied upon his lack of complaints during active service, as well as within the one year presumptive period following service, and private treatment records indicating hip pain commencing around 2006.  The examination showed improvement in pain and incidents of flare ups, as well as improvement in the imaging, leading the examiner to conclude that there is no present disability of the right hip.

The Veteran also contends that he is entitled to service connection for a right hip disability, to include bursitis, to include as secondary to a service-connected lumbar degenerative arthritis.

Service connection is in effect for degenerative arthritis of the lumbar spine.  He was also diagnosed with right hip arthritis in a January 2012 VA examination.  In his April 2016 VA examination, the examiner concluded that, due to the timing of his complaints of hip pain as well as the effects of his lumbar spine disability, his current right hip disability was likely due to his service connected condition.

Based on the above, the Board finds that the Veteran injured his right hip during service and that his right hip is also related to his service-connected back disability, which likewise arose from the same in-service injury.  As such, service connection for right hip arthritis is warranted. 

Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

A.  Hallux Valgus

The Veteran contends that his hallux valgus warrants an initial rating in excess of 10 percent.  The Board concludes that the initial rating of 10 percent appropriately addresses the Veteran's past and current symptomatology.

The Veteran's current disability is rated under Diagnostic Code 5284.  VA's Rating Schedule allows a maximum rating of 30 percent under this diagnostic code for other foot injuries.  Under DC 5284, the RO assessed the Veteran's foot injury as moderate in nature, warranting a 10 percent evaluation.  Moderately severe symptomatology would yield a 20 percent rating, and severe symptomatology would warrant the maximum evaluation of 30 percent.  The Board notes that the DC 5280 applies to the specific diagnosis of unilateral hallux valgus.  A 10 percent rating is the maximum for unilateral hallux valgus, and is only available when it has been operated on with resection of the metatarsal head, or, if severe, if equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a; DC 5284.

The terms "moderate," "moderately severe," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.

The Veteran injured his left foot in a parachute jump in October 1976.  The landing caused him to fracture the second, third and fourth metatarsals of the left foot.  After being casted for the injury, the Veteran reported that he had developed a bunion on the left foot, and had some limitation of motion in the first metatarsophalangeal (MTP) joint of the left great toe.  The Veteran's hallux valgus was assessed in June 1999 by a private physician, which noted moderate bunion deformity.  Shoe inserts were prescribed to alleviate the strain, and surgery was specifically not recommended as it may cause increased pain and scarring.  A July 2005 examination by a private physician notes some degenerative changes around the Veteran's left great toe at the joint.  The physician assessed him with left hallux rigidus, and offered a shoe insert for relief.  A February 2006 assessment by the same physician describes his pain as such that it causes him to limp, and limit his activities, specifically walking and standing.  At that time, he was prescribed a metatarsal bar to supplement his shoe insert.  In a subsequent examination in March 2006, the Veteran reported that the soreness and tenderness caused him to limit his time on his feet to about an hour per day.  The Veteran reported chronic pain in the ball of his left foot in an April 2015 VA examination.  The pain occurred in his bunion, and limited movement in flexion and extension of his great tow.  He reported increased pain with prolonged standing and walking, and constant use of a cane to ambulate.  

A February 2006 VA examination revealed a very mild hallux valgus, not clinically significant in the examiner's opinion.  Examination of the left foot showed no particular swelling as compared to the opposite right foot.  There was some soreness and tenderness on the plantar surface of the foot just in the area of the metatarsal heads.  Range of motion in the MTP joint was 45 degrees extension with 30 degrees flexion.  There was no increased limitation of motion due to weakness, fatigability, or incoordination during that examination.

An April 2009 examination assessed the Veteran for reports of increased pain and inability to stand or walk due to his left foot disorder.  The Veteran identified symptoms of pain, stiffness, fatigability, and lack of endurance.  He did not identify swelling, heat, redness, weakness, or other symptoms.  No flare ups were reported.  The examiner noted evidence of painful motion and tenderness with standing and ambulation.  In the examination, the Veteran's 2006 x-rays and results were compared with his present condition.  The slight hallux valgus remained unchanged in that time. 

The April 2015 VA examination also diagnosed the Veteran with hallux valgus, and noted that he had not had surgery for the condition.  The examiner noted that the Veteran did not have symptoms due to hallux rigidus, pen savus, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries.  Physical pain was noted on the examination, with less movement than normal, pain on movement, pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  There were no flare-ups noted that caused functional loss, or functional loss due to repeated use over time.  The examiner performed an imaging study to rule out degenerative or traumatic arthritis.  Overall, only mild or moderate symptoms were assessed attributable to the Veteran's hallux valgus.

The Veteran is currently assigned a 10 percent rating for left hallux valgus, which contemplates the reported pain, tenderness, aching, throbbing, interference with weight bearing, interference with walking and standing, and bunion.  The medical evidence all reflects at most moderate interference with weight-bearing, standing or walking.  His pain, tenderness, aching or other symptoms at no point described by the Veteran or the medical examiners as moderately severe or severe.  In short, there is no evidence of record indicating that the Veteran's left hallux valgus is moderately severe or results in a moderately severe impairment.  As such, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a 20 percent rating for a moderately severe foot injury, and therefore an increased rating in excess of 10 percent is denied.  38 C.F.R. §§ 4.7, 4.71a, DC 5284.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial rating in excess of 10 percent must be denied.

B.  Leg leg disability

The evidence shows that the Veteran's left leg disability, which the RO has identified as involving the Veteran's left knee, is manifested by pain.  As such, a rating of at least 10 percent is warranted.  A rating in excess of 10 percent is remanded for further development.



C.  Lumbar Spine Degenerative Joint Disease

The Veteran contends that his lumbar spine degenerative joint disease warrants an initial rating in excess of 20 percent.  The Board concludes that the initial rating of 20 percent appropriately addresses the Veteran's past and current symptomatology.

The Veteran's current disability is rated under Diagnostic Code 5242.  VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a; DCs 5235 to 5243.  Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, n. 6.

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating, the next highest available rating, is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankyloses of the entire thoracolumbar spine.

The Veteran has a history of seeking treatment for low back pain from private physicians.  Physical therapy records indicate increasing difficulty with walking or standing for prolonged periods of time.  Treatment records from October 2004 indicated a long history of reported back pain that grew progressively worse over the preceding two months.  In June 2005, the Veteran stated that his leg and back pain were so severe that he could not work as he was unable to sit or stand for long.  A June 2006 notes from a private physician confirmed the Veteran's ongoing pain while walking and standing, even with the aid of a cane.

A December 2006 VA examination diagnosed the Veteran with degenerative joint disease of the lumbar spine.  In that exam, the Veteran stated that he noticed low back pain in the 1970s with no specific injury, but instead a gradual onset of pain.  Flare ups occurred every two or three months that lasted a few days at a time until approximately 1980.  Around 1980, his pain became more constant with more frequent flare ups.  The examiner noted that the pain affected his gait, and required him to use a cane for support.  The Veteran reported needing assistance during some flare ups in order to get up and out of bed.  Functional limitation at the time of the flare ups was approximately 60 percent with no periods of incapacity in the last year.  Range of motion of the lumbar spine was 45 degrees limited by pain.  Imaging showed discongenic and facet degenerative changes.

A January 2012 VA examination demonstrated an overall worsening of the Veteran's lumbar spine disability.  Since the last examination, the Veteran reported deteriorating symptoms, and constant back pain that became worse in certain positions and activities.  The Veteran's forward flexion ended at 20 degrees with painful motion at 0 degrees.  

An April 2016 VA examination shows the Veteran's forward flexion was to 70 degrees.  While pain was noted on the examination, it did not reportedly result in functional loss.  There were no flare ups or guarding or muscle spasms reported.  No ankyloses was noted in the examination.  The Veteran's use of his cane was downgraded from constant to regular.  Imaging did show a worsening of the degenerative changes in the vertebrae since the last VA examination.

Here, given the Veteran's pain and corresponding functional impairment during flare-ups, and resolving all reasonable doubt in his favor, the Board that his back disability warrants a 40 percent rating under Diagnostic Code 5242.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS) rather than limitation of motion.  However, there is no indication that the Veteran had degenerative disc disease of the cervical spine, IVDS, or that he experiences incapacitating episodes requiring medically prescribed bed rest prior to September 24, 2012.  A rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2016).  

Furthermore, no additional neurological abnormalities related to a spine disability are noted in the evidence of record, and therefore a separate rating for associated neurological abnormalities is not warranted.


ORDER

Service connection for a right hip arthritis is granted.

An initial rating in excess of 10 percent for left foot hallux valgus is denied.

An 10 percent rating for residuals of residuals of a contusion of the left leg is granted, subject to the law and regulations governing payment of monetary benefits.

A 40 percent rating for degenerative joint disease is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

The issues of service connection for a cervical spine disability, to include as secondary to a service-connected disability, service connection for diabetes mellitus, a rating in excess of 10 percent for residuals of a left leg contusion and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) were remanded for additional evidentiary development in September 2014.  However, the most recent examinations failed to follow the remand directives.

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the foregoing, the Veteran's TDIU must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make all reasonable attempts to obtain the Veteran's outstanding relevant medical records since September 2014.  If these additional records cannot be found, the AOJ should prepare a memorandum of unavailability detailing the efforts made to obtain them. 

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded another VA examination to determine the current nature and etiology of his diabetes mellitus and cervical spine disability.  The claims file, including a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner should:

a) identify the nature and etiology of the Veteran's diabetes mellitus and cervical spine disability;

b) opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to or had its onset in service or is related to the limitations he has due to his service-connected physical disabilities.

c) opine as to whether it is at least as likely as not that any diagnosed cervical disability is related to the Veteran's active service;

d) opine as to whether it is at least as likely as not that any diagnosed cervical disability was caused or aggravated by the Veteran's service-connected disabilities.  

As to his cervical spine disability, the examiner must acknowledge and discuss the competent lay evidence relating to the onset of the Veteran's cervical spine problems.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

3.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left knee disability, for which service connection has been established due to his residuals of a left leg contusion.  

4.  Then readjudicate the appeal.  If any claim is not granted in full, the AOJ should issue a supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


